Citation Nr: 0019290	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  99-08 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel




INTRODUCTION

The case comes before the Board of Veteran's Appeals (BVA or 
Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the appellant entitlement to 
service connection for the cause of the veteran's death.  The 
veteran, whose death occurred in August 1998, served on 
active duty from October 1982 to June 1991.  The appellant is 
the veteran's widow.


FINDINGS OF FACT

1.  The veteran's death certificate shows he died in August 
1998 as a result of carcinoma metastatic primary unknown.

2.  Carcinoma of the right lung with extensive bone and soft 
tissue metastases was first diagnosed in 1998, more than one 
year following separation from service.  

3.  At the time of his death, the veteran was not service 
connected for any disabilities.

4.  The appellant has not submitted competent medical 
evidence showing that a disability of service origin caused, 
hastened, or materially or substantially contributed to the 
veteran's death, or that the veteran's death was in any way 
related to service.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded. 38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  See 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (1999); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  A service-connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b); see Ashley v. 
Brown, 6 Vet. App. 52, 57 (1993).  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c); see Schoonover v. 
Derwinski, 3 Vet. App. 166, 168-69 (1992).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See 38 C.F.R. § 3.312(c); see Ventigan v. Brown, 
9 Vet. App. 34, 36 (1996).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as a malignant tumor is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  In addition, under 38 U.S.C.A. § 
1117, service connection may be established in the case of 
any Persian Gulf veteran "suffering from a chronic 
disability resulting from an undiagnosed illness (or 
combination of undiagnosed illnesses)."  However, the 
symptoms of the chronic disability "cannot be attributed to 
any known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii).  

As an initial matter a person who submits a claim for VA 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [38 U.S.C.A. § 5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  A claim for service 
connection for the cause of death must be supported by 
evidence to establish that the claim is well grounded.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999).

To establish that a claim of entitlement to service 
connection for the cause of the veteran's death is well 
grounded, an appellant must demonstrate the incurrence or 
aggravation of a disease or injury in service, see Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) and Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and a nexus between the 
in-service injury or disease and the cause of death, see 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Medical evidence is 
required to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For disorders subject to presumptive service 
connection, the nexus requirement may be satisfied by 
evidence of manifestation of the disease to the required 
extent within the prescribed time period, if any.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  The truthfulness of evidence for 
the purpose of determining whether the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is well grounded will be presumed, as 
required by Robinette v. Brown, 8 Vet. App. 69, 77 (1995), 
and King v. Brown, 5 Vet. App. 19, 21 (1993).

Alternatively, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has indicated that a 
claim may be well grounded based on application of the rule 
for chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology." Savage, 
supra.

In this case, at the time of the veteran's death, he had not 
establish service connection for any disabilities.  At 
present, the appellant essentially contends that the 
veteran's cause of death due to metastatic carcinoma is 
related to his service in the southwest Asia as he was 
exposed to chemicals and pollutants during his service.

With respect to the evidence of record, the veteran's death 
certificate shows that he died in August 1998.  The immediate 
cause of death was carcinoma metastatic primary unknown; no 
underlying cause of death was noted.  In this regard, the 
Board notes that the veteran's service medical records are 
negative for any indication that the veteran was ever treated 
for carcinoma or cancer during his service.

In addition, the post service medical evidence includes 
medical records from Dr. Purewall dated from December 1997 to 
March 1998, Dr. Isam Tabbah dated from February 1998 to March 
1998, Dr. Malik dated February 1998, the Trinity Health 
System dated from January 1998 to April 1998, and the 
Pittsburgh VA Medical Center (VAMC) dated from January 1998 
to March 1998 describing the treatment/evaluations the 
veteran underwent over time for various health problems 
including, but not limited to, low back pain/strain, elbow 
problems, questionable polymyalgia, costochondritis and 
lateral capitulitis.

Furthermore, medical records from the Harrison Community 
Hospital dated from October 1993 to March 1998 contain March 
1998 notations indicating the veteran was being tested at a 
VA Medical Center for possible exposure to biological warfare 
during the Gulf war.  A March 1998 radiology report notes 
that the veteran presented evidence of minimal linear 
platelike atelectasis at the right base of the chest, and 
thus, further evaluation via CT scan was recommended.    A 
March 1998 CT scan report shows he had multiple rounded soft 
tissue nodules in the left hilar and suprahilar region 
measuring up to 2 centimeters in diameter, which most likely 
represented lymphoma; and an addendum to this report notes 
that a left paravertebral soft tissue mass was noted in the 
lower dorsal spine with destruction of the left lateral 
cortical margin of the vertebra.  A March 1998 tissue report 
shows that, upon excision of the veteran's mass in his back, 
the veteran's diagnosis was metastatic adenocarcinoma of the 
skin in the back.  And a nuclear bone scan report showed 
findings consistent with a diagnosis of multiple bone 
metastasis. 

Lastly, records from the Ohio Valley Medical Center dated 
from March 1998 to April 1998, contain notations indicating 
that the veteran had a 20 year history of smoking 3/4th of a 
pack of cigarettes per day and that, upon a review of the 
medical records from the Harrison Community Hospital, his 
diagnosis was deemed to be nonsmall cell carcinoma of the 
right lung with extensive bone and soft tissue metastases.  
As well, a March 1998 CAT scan of the abdomen and pelvis 
revealed he had multiple metastatic deposits throughout the 
skeletal structure with small mets in the liver, spleen and 
right adrenal gland, with possible metastasis to the right 
testicle. 

After a review of the evidence, the Board finds that the 
appellant has not presented a well-grounded claim of 
entitlement to service connection for the cause of the 
veteran's death.  The present record does not contain 
competent medical evidence showing that the veteran's cause 
of death due to metastatic carcinoma is linked to any alleged 
in-service exposure to chemicals and pollutants, or is 
otherwise linked his period of service.  Also, since the 
disability which caused the veteran death is a known clinical 
diagnosis, rather than an undiagnosed illness, the provisions 
of 38 U.S.C.A. § 11117 pertaining to Persian Gulf Veterans 
are not applicable in this case.  In addition, there no 
medical evidence that demonstrates that the veteran's 
carcinoma was present within one year of his separation from 
service.  Given the above, the question then becomes whether 
the appellant has presented evidence that a service-connected 
disability caused or contributed substantially or materially 
to the cause of death.  In this regard, the Board observes 
that the veteran was not service connected for any 
disabilities during his lifetime.

With regard to the appellant's belief that the veteran's 
death was caused by his in-service exposure to chemicals and 
pollutants, a lay person is competent to describe symptoms 
observed, but is not competent to offer evidence which 
requires medical knowledge, such as diagnosis or a 
determination of etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  If the only evidence on a medical 
issue is the testimony of a lay person, the claimant does not 
meet the burden imposed by 38 U.S.C.A. § 5107(a) and does not 
have a well-grounded claim.  Unsupported by medical evidence, 
a claimant's personal belief, however sincere, cannot form 
the basis of a well- grounded claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  For these reasons, the Board must 
find that the appellant's claim for service connection for 
the cause of the veteran's death is not well grounded. 
38 U.S.C.A. § 5107(a).  Simply put what is missing from the 
appellants claim is competent medical evidence which 
demonstrates that the veteran's fatal metastatic carcinoma 
was manifested in service or within one year of his 
separation from service, or is in some way related to his 
military service.  

Furthermore, in the absence of the submission of a well-
grounded claim, the VA cannot undertake to assist a claimant 
in developing facts pertinent to his/her claim.  See Morton 
v. West, 12 Vet. App. 477 (1999).  There is nothing in the 
text of section 5107 to suggest that VA has a duty to assist 
the claimant until he or she meets his or her burden of 
establishing a "well grounded" claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); see also Epps v. Brown, 9 Vet. App. 
341 (1996)

The Board acknowledges the record includes an April 1998 
letter from the Social Security Administration (SSA) 
indicating the veteran was receiving at that time SSA 
benefits.  In this regard, the Board acknowledges that, once 
a claimant has established that he/she has a well grounded 
claim, the VA's duty to assist under 38 U.S.C.A. § 5107(a) 
includes the duty to obtain records in the control of a 
government agency, such as in the case of the SSA.  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); Baker v. 
West, 11 Vet. App. 163, 169 (1998); Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).  However, the VA's duty to assist 
"[i]s not a license for a 'fishing expedition' to determine 
if there might be some unspecified information which could 
possibly support a claim. . . . [T]his duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim."  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  And, as 
the present record neither contains any indication that any 
records kept by the SSA would be facially relevant to the 
claim on appeal, nor contains any indication that the 
appellant has alleged that such SSA records would be relevant 
to the claim on appeal, the Board will not remand this case 
to the RO in order to obtain any such records.

As the foregoing explains the need for competent evidence 
linking the cause of the veteran's death to his active duty 
service, the Board views its discussion as sufficient to 
inform the appellant of the elements necessary to complete 
her application.  See Graves v. Brown, 8 Vet. App. 522, 524-
525 (1996).  



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 



